

116 S3464 IS: Veterans Court of Appeals Support Act of 2020
U.S. Senate
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3464IN THE SENATE OF THE UNITED STATESMarch 12, 2020Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to make permanent the temporary increase in number of judges presiding over the United States Court of Appeals for Veterans Claims, and for other purposes.1.Short titleThis Act may be cited as the Veterans Court of Appeals Support Act of 2020.2.Making permanent the temporary increase in number of judges presiding over Court of Appeals for
 Veterans Claims(a)Permanent increaseSubsection (a) of section 7253 of title 38, United States Code, is amended by striking seven and inserting nine.(b)Conforming amendmentsSuch section is further amended—(1)in subsection (h), by striking paragraph (5); and(2)by striking subsection (i).